Citation Nr: 1048452	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  09-27 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971.  
He died in June 2007.  The appellant is his surviving spouse.

This matter arises on appeal to the Board of Veterans' Appeals 
(Board) from a November 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The case comes before the Board from the Newark 
VARO. The appellant appeared for a Travel Board hearing at the 
Newark VARO in September 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the claims file indicates that additional evidentiary 
development is needed, as treatment records of the Veteran 
described by the appellant have not been obtained to date.  
During her September 2010 hearing, the appellant reported that 
the Veteran was treated at "Mountainside Hospital" and that his 
regular doctor was "Dr. Sanchez."  The RO's initial inquiries 
to three other private doctors (Margaret Bryan, Soly Baredes, and 
Charles S. Cathcart) and to University Hospital in Newark 
resulted in no additional records; however, it appears that 
several of these facilities requested a "certificate of 
administrator/executor" prior to further action.  Additional 
search efforts are thus required.  38 C.F.R. § 3.159(c) (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the appellant 
and request new signed release forms for all 
of the Veteran's private treatment providers, 
including "Mountainside Hospital," 
University Hospital, and any private doctors 
(including "Dr. Sanchez," Margaret Bryan, 
Soly Baredes, and Charles S. Cathcart).  

Upon receipt of these forms, efforts should 
be made to obtain corresponding treatment 
records of the Veteran.  If additional 
documentation, such as a certificate of 
administrator/executor, is required, 
appropriate follow-up action should be taken.  
All records obtained pursuant to these 
efforts must be added to the claims file.  If 
the search for such records has negative 
results, this fact must be documented in the 
claims file.

2.  Then, this appeal should be 
readjudicated.  If the determination remains 
unfavorable, the appellant and her 
representative must be furnished with a 
Supplemental Statement of the Case and given 
an opportunity to respond before this case is 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


